Citation Nr: 0905648	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  07-37 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 50 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a disability evaluation in excess of 20 
percent for chronic low back syndrome.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The veteran had active duty service from May 1986 to May 
1989, and from November 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2006 and October 2007 rating 
decisions of the Columbia, South Carolina, regional office 
(RO) of the Department of Veterans Affairs (VA).  The 
September 2006 rating decision increased the veteran's 
chronic low back syndrome disability evaluation to 20 
percent.  The October 2007 rating decision granted service 
connection for PTSD and assigned a 50 percent evaluation.  
The veteran argues she warrants higher evaluations.  

In December 2008, the veteran testified before the 
undersigned Acting Veterans Law Judge in a video conference 
hearing.  A transcript of that hearing has been associated 
with the claims folder.

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2008) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  In this case the veteran has satisfied 
each of these requirements.  Her inferred claim for a TDIU is 
referred to the RO for development and initial adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

At the December 2008 video conference, the veteran testified 
that both her service-connected PTSD and chronic low back 
syndrome had worsened since her last VA examinations.  She 
testified that her back range of motion had grown more 
limited, that she had difficulties remaining "stable," and 
that she had "the inability to walk."  She further 
testified that she was now experiencing hallucinations and 
has no social or recreational pursuits whatsoever.  

In addition, the veteran had indicated in a June 2008 
statement that she was experiencing continuous suicidal 
ideations, underwent obsessive rituals, experienced severe 
hallucinations as well as the inability to establish and 
maintain effective relationships.

The veteran is entitled to a new VA examination where there 
is evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  Given the veteran's December 2008 testimony and her 
June 2008 statement, the Board finds that new examinations 
are warranted.  

Incomplete chiropractic treatment records from Gamble 
Chiropractic Clinic have been submitted, and demonstrate that 
the veteran has been receiving treatment for her service-
connected back condition.  The record does not document that 
the RO attempted to acquire these treatment records.  While 
the veteran has submitted a summary of her treatment, VA has 
a duty to obtain records of the reported treatment.  Massey 
v. Brown, 7 Vet. App. 204 (1994).  These records are relevant 
to the claims, and as they are adequately identified, VA has 
an obligation to obtain them.  38 U.S.C.A. § 5103A.

VA treatment records indicate the veteran regularly received 
treatment for both her PTSD and chronic low back syndrome at 
the Columbia VA Medical Center (VAMC).  Treatment records 
dated through June 2008 are located in the claims folder.  
Updated records are relevant to the veteran's claims and 
should be obtained.  38 U.S.C.A. § 5103A.

During her December 2008 Video Conference hearing, the 
veteran further testified that she was no longer able to work 
for the United States Postal Service due to her service-
connected disabilities, and that she stopped working there 
altogether in November 2008 as a result of these 
disabilities.  Some Postal Service records indicating that 
the veteran had been approved for medical leave due to her 
PTSD have been submitted, as well as a December 2006 
disciplinary letter.  The veteran's complete employment 
records, including her disciplinary record and her requests 
for medical leave and disability, are relevant to her claims 
and should be obtained.  38 U.S.C.A. § 5103A.

In a February 2007 VA psychiatry treatment note, it was 
reported that the veteran had applied for Social Security 
Administration (SSA) disability benefits (SSDI).  Any such 
decision awarding benefits and the medical records on which 
that decision was based are not of record.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
where there has been a determination with regard to SSA 
benefits, the records concerning that decision must be 
obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The Board notes that the veteran submitted additional 
evidence in January 2009 along with a waiver of initial 
consideration of the evidence by the RO.  However, because 
the claims must be remanded for other reasons, the Board will 
have to wait to consider this evidence once the case is 
returned to the Board.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all VA 
treatment records regarding the veteran's 
treatment for the period from June 2008 to 
the present.  If any records are 
unavailable, a note to that effect should 
be placed in the claims folder, and the 
veteran and her representative so notified 
in writing.

2.  The RO/AMC should obtain the Gamble 
Chiropractic Clinic treatment records.  If 
any records are unavailable, a note to 
that effect should be placed in the claims 
folder, and the veteran and her 
representative so notified in writing.

3.  The RO/AMC should obtain the veteran's 
United States Postal Service employment 
records, including any disciplinary 
records, attendance records, and medical 
leave requests.  If any records are 
unavailable, a note to that effect should 
be placed in the claims folder, and the 
veteran and her representative so notified 
in writing.

4.  The RO/AMC should contact SSA and 
request all decisions and medical records 
associated with the veteran's application 
and/or award of SSDI benefits.  Any 
records received should be associated with 
the claims folder.

5.  Following the completion of the 
development listed above, the RO/AMC 
should schedule the veteran for an 
orthopedic examination to determine the 
current status of her service-connected 
chronic low back syndrome.  The examiner 
should identify all current manifestations 
of the service-connected chronic low back 
syndrome.  The examiner should provide an 
opinion concerning the current range of 
motion, including whether there are   
objective clinical indications of 
pain/painful motion, weakened movement, 
premature/excess fatigability, 
incoordination or flare-ups, these 
determinations should be expressed in 
terms of the degree of additional range of 
motion loss due to such factors.  Finally, 
the examiner should also provide an 
opinion as to whether the veteran's spine 
is ankylosed.

The rationale for all opinions expressed 
must also be provided.

6.  Following the completion of the 
development listed in the above items 1-4, 
the RO/AMC should schedule the veteran for 
a VA psychiatric examination to determine 
the current status of her service-
connected PTSD.  The examiner should 
identify all current manifestations of the 
service-connected PTSD.  The examiner 
should also provide an opinion concerning 
the current degree of social, 
occupational, family relations, judgment, 
thinking and mood impairment resulting 
from the service-connected PTSD.   In 
addition, the examiner should provide a 
global assessment of functioning score 
with an explanation of the significance of 
the score assigned.

The rationale for all opinions expressed 
must also be provided.

7.  If the benefits sought on appeal are 
not fully granted, the RO/AMC should issue 
a supplemental statement of the case 
before returning the case to the Board, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

